Case 3:17-cv-00601-MHL Document 124-1 Filed 06/06/19 Page 1 of 1 PageID# 2186




                                              EXHIBITS


                                         TO ACCOMPANY
                              FRCP RULE 15(d)SUPPLEMENT



       I certify that all of the following exhibits are truthful reproductions and not submitted for

       any other purpose than for adjudication ofthe claims contained within. This certification

       is provided under the penalties of peijury on the ^day of June 2019.

       Respectfully submitted,



                                                            Pro Se Party D, George Sweigert, c/o
                                                                                      P.O, Box 152
                                                                                   Mesa,AZ85211
                                                                   Spoliation-notice@mailbox.org




                                                10
Intervenor-applicant's FRCP 15(d)Supplement to EOF Doc. No. 101
